Exhibit 10.25

LOGO [g15356g27w34.jpg]

Extreme Networks Executive Sales

Fiscal Year 2010 Sales Compensation Plan

June 29, 2009 – June 27, 2010

Extreme Networks Confidential



--------------------------------------------------------------------------------

Extreme Networks Confidential Sales Compensation Plan

Section 1: Introduction

 

This plan is effective June 29, 2009 through June 27, 2010

Nothing in the Fiscal Year 2010 Sales Compensation Plan (the “Plan”) shall be
construed to imply a contract of employment between Extreme Networks (The
Company) and the participant. Extreme Networks reserves the right to terminate
any participant’s employment or participation in the Plan at any time with or
without cause.

Extreme Networks reserves the right to modify the Plan, including performance
quota, by furnishing each Plan participant written notice of the changes. All
modifications must be signed by the Chief Financial Officer and Senior Vice
President of Worldwide Sales, and will be prospective in manner. There will be
no retroactive modifications.

This Plan is written in the English Language. Each Plan participant will be
provided one (1) copy of the plan. If requested in writing, a local language
copy will be provided.

Extreme Networks has the right to revoke any commissions paid or to be paid to
employee if Company determines that there was a violation of any of Extreme
Networks’s policies committed by the employee related to the underlying
transaction or relationship.

Eligibility

Extreme’s Senior Vice President of Worldwide Sales and Regional Vice Presidents
are eligible for this Plan unless determined otherwise by the Compensation
Committee of the Board of Directors.

Extreme Networks reserves the right to redefine participation and eligibility
requirements for this Plan at any time.

Final Authority

To be eligible for commission payments, plan participant must sign and return
the Appendix A of their Compensation Plan within 10 days of receipt in order for
commission payout to occur.

Commission payout cannot be processed until the signed Appendix A is received by
the Finance Department in the Corporate Office. For issues not specifically
addressed in this Plan and for all matters of administration of this Plan,
including any modifications of this Plan, the Chief Financial Officer and Chief
Executive Officer shall have final authority, subject to approval from the
Compensation Committee of the Board of Directors as appropriate.

Section 2: Compensation Plan Elements

 

The Plan may consist of the following three components:

 

© 2009 Extreme Networks, Inc. All rights reserved - CONFIDENTIAL AND PROPRIETARY
INFORMATION OF EXTREME NETWORKS, INC.



--------------------------------------------------------------------------------

Extreme Networks Confidential Sales Compensation Plan

Base Salary

Commission (Territory, Quota and Rates per Appendix A of Compensation Plan)

MBO (Management by Objectives), if applicable

Section 2.1: Base Salary

 

All Plan Participants covered under the Plan will receive and be paid base
salary according to the pay schedule for the participant’s country.

Section 2.2: Commissions

Sales Territory

A sales territory can be defined by any of the following:

Vertical Market

Named account

Geographic Area.

Qualifying Sale

A “qualifying sale” is a sale, accepted by Extreme Networks in accordance with
its applicable policies and procedures, of any product or services listed on
Extreme Networks’s published Price List. Extreme Networks reserves the right to
establish the terms and conditions of any order prior to acceptance, and all
orders and contracts submitted by a Plan participant are subject to final
acceptance or rejection by the Chief Executive Officer and Chief Financial
Officer.

OEM Sales

For purposes of the commissionable revenue, OEM/VAR sales credit will be
assigned to the region where the OEM/VAR agreement is executed. Region(s) where
the revenue is shipped are not eligible for credit. OEM/VAR transactions are
defined where any of the following are present in the transaction:

 

  •  

Extreme’s products are bundled with a partner’s/reseller’s product(s) in a
single purchasable unit by an end-user;

 

  •  

Extreme’s products are typically not accessible or purchasable directly by the
partner’s/reseller’s end-user customer; Bundled and re-branded as if they are a
third party product.

All OEM agreements must be reviewed and approved by the SVP of Worldwide Sales.

Global Accounts

 

  •  

The maximum annual credit from global accounts for any territory outside the
global account headquarter location is 30% of the account manager annual
goal. Beyond 30% credit, there will be no credit unless otherwise determined by
the Sr. VP of Worldwide Sales. The Global Account list is maintained on-line and
can be viewed at: http://intra/DMS/home/content/Sales/?id=10401

Quota

Quota is established annually by management and is the goal for the total dollar
value of product shipments and service billings, net of Revenue Adjustments as
defined below for the Vice President during the specified performance period.

 

© 2009 Extreme Networks, Inc. All rights reserved - CONFIDENTIAL AND PROPRIETARY
INFORMATION OF EXTREME NETWORKS, INC.



--------------------------------------------------------------------------------

Extreme Networks Confidential Sales Compensation Plan

Quota Adjustments

Quota may be changed because of transfer, promotion or territory reassignment,
and they will be handled on a case-by-case basis at the discretion of the Senior
Vice President of Worldwide Sales for the Regional Vice Presidents and by the
Chief Executive Officer for the Senior Vice President of Worldwide Sales.

Quota Credit

Attainment towards the annual quota will occur for all product shipments and
service billings as specified on Appendix A, net of Revenue Adjustments.

Quota Attainment

Quota attainment and commission credit will NOT occur for the following:

Per Incident Services and Marketing Collateral Sales

First Year Partnerworks Plus NBD

Partner Assist Support Contract

A violation of any Company policy related to the underlying transaction or
relationship

Commission Credit

Commissions are credited in the month following the fiscal month in which the
product shipment and service billings of customer orders are made to Extreme
Networks’s direct end-users, direct resellers and reported in Extreme Networks’s
distributors’ Point of Sales (POS) report into a Sales Territory. Commissions
are credited based upon the net amount less any Revenue Adjustments. The net
amount does not include such items as sales tax; insurance; freight, shipping,
handling and delivery charges; and other items not customarily reported as
revenue for Extreme Networks’s income statement purposes.

Shipment is defined as follows:

 

Shipment Type

 

Commissions Credited when

Direct orders to End-User, and Authorized Resellers   Product shipped and
Service billed by Extreme Networks Distributor sales to Open Source Partners and
Authorized Resellers   Distributor Point of Sales (POS) reported

Revenue Adjustments

Revenue Adjustments may include price concessions, price protection adjustments,
returns for credit and allowances, program discounts, distributor/reseller
spiffs, bad debt write-offs, demo/eval write-offs and any amounts deferred from
revenue recognition. When deferred revenue gets recognized, commission will be
earned. Any commission adjustment due to revenue adjustment is paid at the same
rate the commission was originally paid. Negative attainment will go against the
year in which the adjustment is made.

 

© 2009 Extreme Networks, Inc. All rights reserved - CONFIDENTIAL AND PROPRIETARY
INFORMATION OF EXTREME NETWORKS, INC.



--------------------------------------------------------------------------------

Extreme Networks Confidential Sales Compensation Plan

Evaluation Write-offs

Evaluation period is for 90 days maximum, unless the Senior Vice President of
Worldwide Sales approves in advance. Quota achievement and commissions are paid
on converted Evaluation sales. If an Evaluation unit is not converted to sales
or not returned at the end of 90 days, revenue will be debited at Extreme’s
current list price against the Regional Vice President of Sales, which will
result in reduced commissions. There will be no exceptions.

Revenue debit against commissions will be reversed only if the Evaluation is
subsequently sold or returned within 90 days of Evaluation expiration. If an
Evaluation is sold, the Regional Vice President of Sales will receive quota
achievement and commissions at selling price.

An expired Evaluation can only be extended by the Senior Vice President of
Worldwide Sales, but revenue debit will not be reversed for expired Evals that
are subsequently extended, unless the Evaluation is sold or returned within 90
days from extended date.

Split percentage within Geography and outside Geography may vary. Special
Programs/Incentives

Special programs may occur where we uplift or discount the net invoiced amount
for commissions and/or attainment credit. For example, we may have a special
program where the account manager may be credited 125% of the shipped or billed
amount for specific products and/or services. The Chief Financial Officer and
Senior Vice President of Worldwide Sales will have discretion to implement any
special programs during the course of the fiscal year and will be prospective.

Payment Cycle

Commissions are considered provisionally earned when Extreme Networks invoices
the customer for the full order of product and/or service. Commissions will be
paid in the month following the fiscal month of product and service billings,
provided however that if the products or services are subsequently returned or
cancelled, Extreme Networks reserves the absolute right to deduct from current
or future commission payments on any other qualifying sales the full amount of
commissions paid based on any and all products and services returned or
cancelled.

Adjustment Requests

Plan participants have 90 days from their monthly commission payment to file an
adjustment request. No adjustments will be processed after 90 days following
commission payment, without the written approval of the Chief Executive Officer

 

© 2009 Extreme Networks, Inc. All rights reserved - CONFIDENTIAL AND PROPRIETARY
INFORMATION OF EXTREME NETWORKS, INC.



--------------------------------------------------------------------------------

Extreme Networks Confidential Sales Compensation Plan

Section 2.3: Leave of Absence

 

Incentive payments will be determined as follows in the event a Participant is
placed on a paid Leave of Absence including maternity leave, disability or leave
pursuant to the Family Medical Leave Act (Leave of Absence)

 

  2.3.1      Individual Commissions:

Commission may be paid during a Leave of Absence based on the percentage
contribution made by the Participant up to the start of the Leave of Absence and
will be at the discretion of the Administrator.

Section 2.4: MBO

 

If a MBO element is specified in Plan participant’s Sales Compensation Plan
Appendix, then MBOs are earned and paid on a quarterly, semi-annual and annual
basis upon achievement of pre-approved written objectives.

Section 3: Separation Settlement

 

A Plan participant separated from employment with Extreme for any reason shall
be due salary and earned commissions through the date of separation. The Plan
participant shall have no right to payment of any commissions for products or
services invoiced subsequent to the Plan participant’s separation date.
Therefore, the Plan participant will not earn commissions on any order that is
booked prior to the separation date and shipped and invoiced after the
separation date.

Outstanding expenses, debookings, draws and returns will be deducted from the
commissions due at the time of Settlement.

Section 4: Summit Club 2010

 

The Summit Club is Extreme Networks’ elite over-achievement club for field
personnel. The minimum requirements to participate in the Summit Club are:

1. Be employed for at least 6 months of the qualifying year.

2. Achieve at least 100% of Quota.

The executive management team reserves the rights to modify or cancel the
program and participation rules.

Additional information and participation rules about Summit Club FY10 will be
communicated at a later time and published under:

http://intra/DMS/home/content/sales/

 

© 2009 Extreme Networks, Inc. All rights reserved - CONFIDENTIAL AND PROPRIETARY
INFORMATION OF EXTREME NETWORKS, INC.